      Case 3:20-cv-00393-KHJ-LGI Document 34 Filed 08/13/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION



LATARSHA ELLIS                                                              PLAINTIFF


V.                                        CIVIL ACTION NO. 3:20-CV-393-KHJ-LGI


MIDWEST TECHNICAL INSTITUTE, INC.                                        DEFENDANTS
d/b/a DELTA TECHNICAL COLLEGE,
JUANITA LUSE, RALPH FITZGERALD, and
DEMETRIA PULLIN

                                        ORDER

      This action is before the Court on the Motion to Dismiss [25] filed by

Defendants Midwest Technical Institute d/b/a Delta Technical College (“Delta

Technical”), Ralph Fitzgerald, Juanita Luse, and Demetria Pullin (collectively

“Defendants”). Defendants move to dismiss Ellis’ retaliation claim against Delta

Technical and her Title VII and § 1981 claims against the individual Defendants

For the reasons below, the Court grants Defendants’ motion.

I.    Facts and Procedural History

      Delta Technical hired Plaintiff Latarsha Ellis in August 2017 as an

Instructor of Cosmetology. Am. Compl. [3], ¶ 8. The next year, it promoted Ellis to

Placement Coordinator and Instructor. Id. Ellis alleges she received “unfair yearly

performance assessments,” and Delta Technical improperly evaluated her because it

did not evaluate her “in class” like it did with other instructors. Id., ¶ 9. She also

claims Delta Technical discriminated against her by not recognizing her one-year
       Case 3:20-cv-00393-KHJ-LGI Document 34 Filed 08/13/21 Page 2 of 6




employment anniversary, forcing her to interview without warning for a lateral

shift change position, demoting her from her position as Placement Coordinator,1

and asking her “to train the younger, white female, with less experience, for her

position.” Id., ¶¶ 11-13. During her tenure with the college, Ellis says she “brought

to the attention of the administration the unfair and discriminatory treatment of

black students versus white students.” Id., ¶ 10. Delta Technical fired Ellis on

October 1, 2018. Id., ¶ 14.

       Feeling aggrieved, Ellis sued Delta Technical, President Fitzgerald, Director

of Education Luse, and Director of Cosmetology Pullin, for retaliation under Title

VII and race discrimination under Title VII and 42 U.S.C. § 1981. [3], ¶¶ 3-5.

Defendants move to dismiss Ellis’ Title VII retaliation claim against Delta

Technical, her Title VII claims against Fitzgerald, Luse, and Pullin, and her § 1981

claim against Luse.2 [13] at 3-7. Ellis filed a one-page response stating, “[t]hat the

Plaintiff denies the allegations contained in the Motion that the case should be

dismissed,” and failed to file an accompanying memorandum of law. [27]. Two

weeks after Defendants’ Reply [28], and over a month after it was due, Ellis filed

her Memorandum in Support [29] without seeking leave of Court. In an abundance

of caution, the Court will consider this untimely memorandum. Defendants replied

[31] to it, and the Court is ready to rule.




1 Ellis calls this position both “Placement Coordinator” and “Program Coordinator” in her
Amended Complaint. See [3], ¶¶ 8, 13. The Court assumes these are the same positions.
2 Defendants do not move to dismiss Ellis’ § 1981 and Title VII claims for race

discrimination against Delta Technical.

                                              2
       Case 3:20-cv-00393-KHJ-LGI Document 34 Filed 08/13/21 Page 3 of 6




II.    Standard

       In reviewing a motion under Federal Rule of Civil Procedure 12(b)(6), “the

central issue is whether, in the light most favorable to the plaintiff, the complaint

states a valid claim for relief.” Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.

2008) (alteration omitted) (quoting Hughes v. The Tobacco Inst., Inc., 278 F.3d 417,

420 (5th Cir. 2001)). A valid claim for relief contains “sufficient factual matter,

accepted as true,” giving the claim “facial plausibility” and allowing “the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). The plausibility standard does not ask for a

probability of unlawful conduct but does require more than a “sheer possibility.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” do not satisfy a plaintiff’s pleading burden. Id. (citing

Twombly, 550 U.S. at 555).

III.   Analysis

       A.    Title VII Retaliation Against Delta Technical

       Defendants first argue Ellis does not state a claim for Title VII retaliation

against Delta Technical. [26] at 3-6. “To establish a prima facie case of retaliation,

[a plaintiff] must show three elements: ‘(1) that [she] engaged in activity protected

by Title VII, (2) that an adverse employment action occurred, and (3) that a causal

link existed between the protected activity and the adverse employment action.’”

Roberson v. Alltel Info. Servs., 373 F.3d 647, 655 (5th Cir. 2004) (quoting Long v.


                                           3
      Case 3:20-cv-00393-KHJ-LGI Document 34 Filed 08/13/21 Page 4 of 6




Eastfield Coll., 88 F.3d 300, 304 (5th Cir. 1996)). To participate in a Title VII

protected activity, Ellis must have either opposed “an unlawful employment

practice” under Title VII or participated “in any manner [in] an investigation,

proceeding, or hearing” under Title VII. Equal Emp’t Opportunity Comm’n v. Rite

Way Serv., Inc., 819 F.3d 235, 239 (5th Cir. 2016) (quoting 42 U.S.C. § 2000e-3(a)).

“Complaining about unfair treatment without specifying why the treatment is

unfair, however, is not a protected activity.” Tratree v. BP N. Am. Pipelines, Inc.,

277 F. App’x 390, 395 (5th Cir. 2008) (citing Harris-Childs v. Medco Health Sols.,

169 F. App’x 913, 916 (5th Cir. 2006)).

      In her Amended Complaint, Ellis alleges Delta Technical terminated her

employment in retaliation “for making a complaint to Beth Anderson, COO of

Midwest Technical Institute, Inc. and Lynette Birky, COO of Midwest Technical

Institute, Inc. regarding the practices and procedures of the Delta Technical

Institute campus in Mississippi.” [3], ¶ 16. She also claims she “brought to the

attention of the administration the unfair and discriminatory treatment of black

students versus white students,” and includes examples of instances when she

claims white students were given preferential treatment. Id., ¶ 10. Ellis states she

later emailed Anderson and Birky to “communicate[] the practices and procedures

that were taking place at Delta Technical College . . . [,] the unfair treatment she

had received” in her annual evaluation and transfer interview. Id., ¶ 12.

      These allegations are insufficient to allege a Title VII protected activity. Ellis

states that she complained about unfair treatment of black students, and generally



                                           4
      Case 3:20-cv-00393-KHJ-LGI Document 34 Filed 08/13/21 Page 5 of 6




complained that Delta Technical treated her unfairly. Neither activity shows that

she opposed an unlawful employment practice under Title VII. See Rite Way Serv.,

Inc., 819 F.3d at 239. Title VII makes unlawful employment practices that

discriminate on the basis of an “individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a). Ellis does not allege that she reported to Delta

Technical racial discrimination in employment practices. Rather, she reported

discriminatory treatment of students based on race. [3], ¶¶ 10-13. As for her, she

only mentions “unfair treatment” in an interview and an annual evaluation. [3], ¶¶

10-13. But she does not claim that any unfair treatment towards her was because of

her race or that she reported her demotion and replacement with a white employee

to Delta Technical. Id., ¶ 13. For these reasons, her complaints to Delta Technical

do not constitute protected activity under Title VII. See Tratree, 277 F. App’x at 390

(finding no protected activity because plaintiff’s complaint of unfair treatment never

referred to the discriminatory treatment as age based). Ellis therefore fails to state

a claim for retaliation against Delta Technical, and the Court dismisses this claim.

      B.     Title VII and § 1981 Claims against the Individual Defendants

      Defendants also argue Ellis’ Title VII claims against Fitzgerald, Luse, and

Pullin, and her § 1981 claim against Luse fail as a matter of law. [26] at 6-7. Ellis

withdraws all claims against the individual defendants in her memorandum and

states she wishes to proceed with only the claims against Delta Technical. [29] at 5.

The Court therefore grants Defendants’ motion and dismisses all claims against

Fitzgerald, Luse, and Pullin.



                                            5
      Case 3:20-cv-00393-KHJ-LGI Document 34 Filed 08/13/21 Page 6 of 6




IV.   Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, the Court GRANTS Defendants’ Motion to Dismiss [25].

These claims are DISMISSED WITH PREJUDICE: (1) the Title VII retaliation

claim against Delta Technical; (2) all Title VII claims against Fitzgerald, Luse, and

Pullin; and (3) all claims of race discrimination under § 1981 against Luse. The

Title VII and § 1981 claims for race discrimination remain against Delta Technical.

      SO ORDERED AND ADJUDGED this the 13th day of August, 2021.


                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT




                                          6
